—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated January 23, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint based on the failure of the injured plaintiff to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there exist no triable issues of fact {see, CPLR 3212 [b]) as to whether the injured plaintiff sustained a serious injury as defined by Insurance Law § 5102 (d). Miller, J. P., Ritter, Sullivan, Santucci and Mc-Ginity, JJ., concur.